Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.


             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 15-BG-1218                         7/28/16

                         IN RE DANA JOHNSON, PETITIONER.

                      On Report and Recommendation of the
                       Board on Professional Responsibility
                                  (BDN-39-15)

(Argued April 14, 2016                                      Decided July 28, 2016)

      Dana W. Johnson, pro se.

      Julia L. Porter, Senior Assistant Disciplinary Counsel, with whom Wallace
E. Shipp, Jr., Disciplinary Counsel, and Jennifer P. Lyman, Senior Assistant
Disciplinary Counsel, were on the brief, for the Office of Disciplinary Counsel.

      Before BLACKBURNE-RIGSBY and MCLEESE, Associate Judges, and REID,
Senior Judge.

      PER CURIAM: Pro se petitioner Dana W. Johnson was disbarred in 2002, In

re Johnson (Johnson I), 810 A.2d 917 (D.C. 2002) (per curiam), and this court

denied his first petition for reinstatement in 2014, In re Johnson (Johnson II), 103

A.3d 194 (D.C. 2014). Mr. Johnson brought this second petition for reinstatement

before the Board on Professional Responsibility (―the Board‖) after multiple failed

attempts to file a compliant affidavit with the Board pursuant to D.C. Bar R. XI,
                                           2

§ 14 (g).1 Mr. Johnson asserted that his last two affidavits filed in March 2015 and

August 2015 were ―collectively compliant‖ and requested that his affidavits

receive nunc pro tunc treatment dating back to May 2001 when he filed his first

affidavit, which would allow his requisite five year period of disbarment2 to run

from that date.     The Board found that the last two affidavits were still not

compliant, refused to entertain any further affidavits submitted for the purpose of

receiving nunc pro tunc treatment, and submitted its recommendation to this court

to dismiss Mr. Johnson‘s second petition for reinstatement.         We adopt the

recommendation of the Board.

      1
          D.C. Bar Rule XI, § 14 (g) states in pertinent part:

              Within ten days after the effective date of an order of
              disbarment or suspension, the disbarred or suspended
              attorney shall file with the Court and the Board an
              affidavit:

              (1) Demonstrating with particularity, and with
              supporting proof, that the attorney has fully complied
              with the provisions of the order and with this rule;

              (2) Listing all other state and federal jurisdictions and
              administrative agencies to which the attorney is admitted
              to practice; and

              (3) Certifying that a copy of the affidavit has been
              served on Disciplinary Counsel.
      2
         D.C. Bar R. XI, § 16 (c) states that ―a disbarred attorney shall not be
eligible for reinstatement until five years shall have elapsed following the
attorney‘s compliance with section 14.‖
                                         3



                         I.    Factual Background



      This is Mr. Johnson‘s second petition for reinstatement.         In brief, the

Maryland Court of Appeals disbarred Mr. Johnson in April 2001,3 and this court

imposed reciprocal discipline and disbarred him in the District of Columbia in

November 2002.4      Johnson I, supra, 810 A.2d at 917.        Over the course of

approximately fifteen years, Mr. Johnson made eight attempts to comply with D.C.

Bar R. XI, § 14 (g), which requires an attorney, within ten days after the date of

disbarment, to file an affidavit that, inter alia, demonstrates that he has fully

complied with the ―core requirements‖5 of D.C. Bar R. XI, § 14 (a)-(d).

Specifically relevant to this case, the core requirement found in 14 (a) mandates


      3
         Mr. Johnson was disbarred for operating a law office in Maryland without
a Maryland license, falsely claiming to represent two clients who did not retain
him, subsequently forging those clients‘ signatures to a bankruptcy petition, and
filing it without their knowledge, all in violation of the Maryland Rules of
Professional Conduct 1.7 (b), 3.3 (a)(1), 5.5 (a), 7.1, 7.5 (a) and (b), and 8.4 (a),
(c), and (d). See Attorney Grievance Comm’n of Md. v. Johnson, 770 A.2d 130,
150 (Md. 2001).
      4
         The underlying facts are discussed in greater detail in Attorney Grievance
Comm’n of Md., supra note 3, 770 A.2d at 134-37, and Johnson II, supra, 103
A.3d at 195-97.
      5
          See In re Weekes, 990 A.2d 470, 474 (D.C. 2010).
                                          4

that an attorney who is disbarred notify all clients in any pending matters of his

disbarment and advise such clients to seek legal advice elsewhere. In addition to

verifying compliance with the ―core requirements‖ of 14 (a) through (d), a

disbarred attorney must list in the 14 (g) affidavit all other state and federal

jurisdictions to which the attorney is admitted to practice. See D.C. Bar R. XI,

§ 14 (g)(2).



      In November 2014, this court dismissed Mr. Johnson‘s first petition for

reinstatement because his first five 14 (g) affidavits were noncompliant for failing

to demonstrate that he fully satisfied the 14 (a) core requirement to notify clients of

his disbarment. See Johnson II, supra, 103 A.3d at 199. Specifically, he did not

provide proof that he gave notice to an individual whom he represented in a 2001

arbitration proceeding, claiming that he did not have records of the representation

and could not recall the individual‘s name from memory. Id. at 195-97. On

January 29, 2015, Mr. Johnson filed a second petition for reinstatement with the

Board, along with a sixth 14 (g) affidavit. The sixth affidavit failed to correct the

deficiencies of the previous five affidavits. Mr. Johnson then filed a seventh 14 (g)

affidavit on March 4, 2015, in which he claimed that he was still unable to recall

the individual‘s name from the 2001 arbitration.          But, he asserted that the
                                          5

individual was aware of his disbarment and still opted to have Mr. Johnson

represent him in the arbitration in a non-legal capacity.



      On August 5, 2015, the Board issued an order dismissing Mr. Johnson‘s

second petition.    The Board concluded that Mr. Johnson satisfied the notice

requirement in 14 (a) ―to the extent he [was] able to do so‖ because he was unable

to name the individual from the 2001 arbitration, and that was ―unlikely to

change.‖ To demonstrate full compliance with 14 (g), however, the Board required

Mr. Johnson to correct a false statement in his March 2015 affidavit. Specifically,

in response to 14 (g)(2), which requires a disbarred attorney to list ―all other state

and federal jurisdictions to which [he] is admitted to practice,‖ Mr. Johnson

included the following statement:


            At the time of entry of the order of suspension, the
            complete list of the state and federal jurisdictions and
            administrative agencies to which I was admitted to is:
            1) the U.S. District Courts for the District of Columbia
            and the Eastern District of Virginia. I am still admitted
            to those jurisdictions. 2) I was admitted to the bar of the
            Commonwealth of Virginia but my license to practice
            there was revoked in approximately 2002 and is still
            revoked.
      This statement was false. Mr. Johnson was not admitted to practice in the

United States District Court for the District of Columbia because he was disbarred

by that federal court in August 2002. Mr. Johnson argued to the Board that he
                                           6

never received the order of disbarment because he was forced to foreclose his home

and had no fixed address following his disbarment. However, Mr. Johnson should

have known, pursuant to the Local Civil Rules of the United States District Court

for the District of Columbia, that he would be automatically suspended and

ordinarily disbarred by that federal court upon being disbarred by this court in 2002.

See D.D.C. Local Rule 83.16 (c)(1), (4).



      The assertion that he was admitted to practice in the United States District

Court for the Eastern District of Virginia was also false. Mr. Johnson‘s license to

practice in the Commonwealth of Virginia was revoked on June 18, 2001, which

likewise made him ineligible to practice in the United States District Court for the

Eastern District of Virginia. See E.D. Va. Local Civil Rule 83.1 (A). Mr. Johnson

was still listed on the United States District Court for the Eastern District of

Virginia‘s membership list at the time he filed his March 2015 affidavit only

because he failed to report the revocation of his Virginia license to that federal

district court. Indeed, on March 30, 2015, the Clerk‘s Office in the United States

District Court for the Eastern District of Virginia removed Mr. Johnson from its

membership list upon learning of his revoked Virginia license from the District of

Columbia‘s Disciplinary Counsel.      The Board stated that, should Mr. Johnson
                                          7

correct the false statement about his bar membership or explain why that statement

was true, his affidavit would receive nunc pro tunc treatment to March 4, 2015.



      On August 18, 2015, Mr. Johnson filed a supplemental affidavit claiming

that the statements about his bar memberships in his March 2015 affidavit were

true ―to the best of his knowledge and belief.‖ He did not address the August 2002

order of disbarment from the United States District Court for the District of

Columbia in the affidavit, nor did he respond to the fact that the June 2001

revocation of his license in the Commonwealth of Virginia made him ineligible to

practice in the United States District Court for the Eastern District of Virginia.

Instead, he continued to assert that he had membership in both federal district

courts, which he claimed he confirmed ―by telephoning and receiving a verbal

confirmation from [each] respective clerk‘s office earlier [that] year, prior to filing

his March 4, 2015, [a]ffidavit.‖



      On October 29, 2015, the Board issued a supplement to its August 5, 2015,

order refusing to accept Mr. Johnson‘s August 18, 2015, supplemental affidavit

because, even if he ―relied in good faith on the ‗verbal confirmation‘ of his bar

memberships by the [respective] federal court clerks[‘] [offices] when he prepared

his March [2015] affidavit,‖ he should have corrected the false statement in his
                                           8

August 2015 affidavit, after Disciplinary Counsel ―supplied evidence that [he] was

either disbarred or ineligible to practice before those courts.‖ Finding that no

further opportunity to correct was in order, the Board stated that Mr. Johnson was

―not entitled to have the time of his disbarment run, nunc pro tunc, to the date of

his March 4, 2015 affidavit‖ and refused ―to entertain further attempts by [Mr.

Johnson] to supplement his [14 (g)] affidavit in order to obtain nunc pro tunc

treatment of his period of disbarment.‖        Mr. Johnson filed exceptions to the

Board‘s August 5, 2015, and October 29, 2015, orders in this court, arguing that

his affidavits were collectively compliant and requesting nunc pro tunc treatment

back to May 18, 2001, the date of his first affidavit.



                                II.    Analysis



      We review bar disciplinary recommendations from the Board, such as

whether to permit nunc pro tunc treatment of an attorney‘s period of disbarment,

with great deference and will adopt a recommendation ―unless [it] is unwarranted

or inconsistent with sanctions for comparable conduct.‖ In re Hallal, 944 A.2d

1085, 1087 (D.C. 2008) (awarding nunc pro tunc treatment to an attorney‘s date of

disbarment despite filing a late 14 (g) affidavit). This court accepts ―findings of

fact made by the Board unless they are unsupported by substantial evidence of
                                           9

record.‖    D.C. Bar R. XI, § 9 (h)(1).        However, we review de novo legal

conclusions, such as whether a 14 (g) affidavit is compliant. See Johnson II,

supra, 103 A.3d at 197.            ―[A]lthough we place great weight on the

recommendations of the Board . . . , this court has the ultimate authority to decide

whether to grant a petition for reinstatement.‖     In re Sabo, 49 A.3d 1219, 1224

(D.C. 2012) (internal quotations and citation omitted).



      An attorney who has been disbarred in this jurisdiction ―shall not resume the

practice of law until reinstated by order of [this] Court‖ and ―may not apply for

reinstatement until the expiration of at least five years from the effective date of

the disbarment.‖ D.C. Bar R. XI, § 16 (a). To be eligible for reinstatement, a

disbarred attorney must, among other things, submit a compliant 14 (g) affidavit

within 10 days of the date of disbarment, demonstrating that he has fully complied

with the ―core requirements‖ of 14 (a) through (d). In the event a lawyer fails to

file a compliant 14 (g) affidavit, ―he is generally not eligible for reinstatement until

[the five year period of disbarment] has elapsed following his compliance with‖

14 (g). In re Gardner, 650 A.2d 693, 697 (D.C. 1994); see also D.C. Bar R. XI,

§ 16 (c).

      In certain ―exceptional circumstances,‖ however, this court has allowed for

―full, though technically imperfect compliance with the [14 (g)] affidavit
                                            10

requirement.‖ In re Weekes, supra note 5, 990 A.2d at 474 (citation and internal

quotation marks omitted). For example, in In re Gardner, the respondent did not

file a 14 (g) affidavit but ―promptly provided the Board with written notice,‖ which

contained ―key elements relative to the [14 (g)] affidavit . . . .‖ 650 A.2d at 697.

In In re Susman, the respondent‘s initial 14 (g) affidavit was non-compliant, but he

was not notified of its deficiency until nearly three years after its submission, and,

upon notice, he promptly corrected the deficiencies. 876 A.2d 637, 638 (D.C.

2005). Under those circumstances, this court awarded nunc pro tunc treatment,

allowing the petitioner‘s five year disbarment period to run from the date of the

originally filed deficient affidavit. Id.



      However, no such exceptional circumstances exist here. We conclude that

Mr. Johnson‘s March 2015 and August 2015 affidavits were noncompliant. We

therefore adopt the Board‘s recommendation to deny Mr. Johnson‘s petition for

reinstatement and to decline to award his affidavits nunc pro tunc treatment to the

date of any previously filed affidavits.




A.    Noncompliance of March 2015 and August 2015 Affidavits
                                         11

      Mr. Johnson argues that his March 2015 and August 2015 affidavits were

―collectively compliant‖ with 14 (g). He asserts that he explained in his August

2015 affidavit that the statement regarding his bar membership was true because he

confirmed via telephone that he was admitted to practice in the United States

District Court for the District of Columbia and United States District Court for the

Eastern District of Virginia at the time he filed the March 2015 affidavit. Yet, the

statement regarding his bar memberships was false because the order of disbarment

from the United States District Court for the District of Columbia indicates that

Mr. Johnson has not been admitted to practice in that jurisdiction since August

2002. Moreover, notwithstanding the alleged verbal confirmation from the Clerk‘s

Office in the United States District Court for the District of Columbia, Mr. Johnson

should have known that, upon being disbarred by this court in 2002, he would ―be

automatically suspended from practice in‖ the United States District Court for the

District of Columbia, and subsequently, the federal court would impose ―identical

discipline‖ if it deemed it appropriate. See D.D.C. Local Rule 83.16 (c)(1), (4).



      Further, Mr. Johnson was not eligible to practice in the United States District

Court for the Eastern District of Virginia at the time he filed his March 2015

affidavit. ―Any person who is an [a]ctive [m]ember of the Virginia State Bar in

good standing is eligible to practice before [the United States District Court for the
                                          12

Eastern District of Virginia] upon admission.‖ See E.D. Va. Local Civil Rule 83.1

(A).6 Mr. Johnson was no longer a member of the Virginia State Bar ―in good

standing‖ because his Virginia license was revoked on June 18, 2001. The Federal

Rules of Disciplinary Enforcement required Mr. Johnson to ―promptly inform the

Clerk of [the] Court‖ for the United States District Court for the Eastern District of

Virginia ―upon being subjected to public discipline . . . by a [c]ourt of any state

. . . ,‖ and required the Eastern District of Virginia to subsequently ―impose the

identical discipline.‖7 See E.D. Va. Local Civil Rule, App. B; FRDE II.A, II.D.

Mr. Johnson failed to report his revoked Virginia license. As a result, the Eastern

District of Virginia was unaware of his Virginia disbarment until the District of

Columbia‘s Disciplinary Counsel notified them on March 30, 2015.



      Although Mr. Johnson‘s name was still on the membership list of attorneys

licensed to practice in the Eastern District of Virginia at the time he filed his March

2015 affidavit, placement on a membership list does not itself determine an


      6
         At the time of Mr. Johnson‘s disbarment, the rules stated that ―[a]ny
person who is a member of the bar in good standing in the Supreme Court of
Virginia is eligible to practice before this Court upon admission.‖ See E.D. Va.
Local Civil Rule 83.1 (A) (2001).
      7
          Reciprocal discipline will be imposed barring any evidence that such an
outcome would be inappropriate. See E.D. Va. Local Civil Rule, App. B; FRDE
II.A, II.D.
                                          13

attorney‘s eligibility to practice law in a jurisdiction. In contrast, the rules for the

Eastern District of Virginia indicate that eligibility to practice depends on an

attorney‘s status as a ―member of the Virginia State Bar in good standing,‖ and Mr.

Johnson was no longer ―in good standing‖ once his Virginia license was revoked.

Mr. Johnson cannot use his failure to comply with the reporting requirement as a

basis for claiming continued bar membership in his March 2015 affidavit,

particularly since he was required to notify the United States District Court for the

Eastern District of Virginia of his revoked license prior to March 4, 2015.

Accordingly, we conclude that Mr. Johnson‘s last two affidavits are noncompliant

because the statement in his March 2015 affidavit that he was ―still admitted to

those jurisdictions‖ was false, and he did not correct the statement in his August

2015 affidavit, as requested.



      Mr. Johnson makes an additional argument that the Board never filed a

Notice of Non-Compliance during his second petition for reinstatement, which

precluded him from seeking a hearing before the Board to determine the validity of

Disciplinary Counsel‘s objections to his affidavit. However, a disbarred attorney

―is not relieved of the obligation to comply fully with [14 (g)] by [Disciplinary]

Counsel‘s failure to file‖ a Notice of Non-Compliance, In re Bowser, 771 A.2d

1002, 1003 (D.C. 2001), and ―an evidentiary hearing is not required when the
                                        14

attorney has simply not provided the information required by [] 14 (g),‖ Johnson

II, supra, 103 A.3d at 199.



B.    Nunc Pro Tunc Treatment of Mr. Johnson’s Future 14 (g) Affidavit



      A disbarred attorney will typically not be reinstated to practice in this

jurisdiction until five years have passed from the date that the attorney submits a

compliant 14 (g) affidavit. See In re Gardner, supra, 650 A.2d at 697; see also

D.C. Bar R. XI, § 16 (c). In certain ―exceptional circumstances,‖ however, where

an attorney files a deficient 14 (g) affidavit but promptly corrects any errors, we

will allow the five year period of disbarment to run nunc pro tunc from the filing

date of a previous deficient affidavit. See In re Weekes, supra note 5, 990 A.2d at

474. Mr. Johnson requested that his March 2015 and August 2015 affidavits

receive nunc pro tunc treatment dating back to May 18, 2001, when he filed his

first 14 (g) affidavit. The Board considered granting nunc pro tunc treatment to

March 4, 2015, the date of his seventh affidavit, but after Mr. Johnson submitted

an eighth noncompliant affidavit, the Board declined to ―entertain [any] further

attempts by [Mr. Johnson] to supplement his [14 (g)] affidavit in order to obtain

nunc pro tunc treatment of his period of disbarment.‖
                                          15

      In determining whether to award nunc pro tunc treatment to a disbarred

attorney‘s 14 (g) affidavit, this court must balance the public policy of D.C. Bar R.

XI, § 14 to protect the public interest with the interest of fairness to the petitioner.

In In re Weekes, we adopted the following three ―Susman factors‖ set forth by the

Board as a guide in determining whether nunc pro tunc treatment is appropriate:


             1. Did the omission or defect go to one of the core
             requirements listed in D.C. Bar R. XI, § 14 (a) through
             (d)? If so, was there actual compliance with these
             requirements which was simply not adequately reported
             in the affidavit?

             2. Does respondent‘s conduct, both in the underlying
             violation and in the disciplinary proceeding, suggest that
             an opportunity to correct is in order?

             3. Does fairness to the respondent suggest that an
             opportunity to correct is in order? If so, would nunc pro
             tunc treatment adequately protect the public interest?

990 A.2d at 474 (discussing the three factors that the Board in In re Susman, supra,

876 A.2d at 637 considered when recommending nunc pro tunc treatment).



      Under the first Susman factor, this court must consider whether the defect in

the previous 14 (g) affidavits relate to the ―core requirements‖ listed in D.C. Bar R.

XI, § 14 (a)-(d). Id. The 14 (a) through (d) ―core requirements‖ mandate that a

disbarred attorney notify all clients and adverse parties of his disbarment and

deliver property to clients.      A 14 (g) affidavit must ―[d]emonstrat[e] with
                                        16

particularity, and with supporting proof, that the attorney has fully complied with‖

14 (a) through (d). Here, the record reflects that Mr. Johnson never submitted a

14 (g) affidavit demonstrating that he complied with the 14 (a) core requirement to

notify clients. Instead, the Board excused him from that requirement after he failed

over a period of fifteen years to name the individual he represented in a 2001

arbitration proceeding or to sufficiently explain the nature of the representation.

After six attempts to obtain a compliant affidavit on this issue, the Board

acquiesced to the reality that due to the passage of time, compliance was

impractical. As a result, we do not know, even now, whether ―there [was] actual

compliance with [14 (a)] which was simply not adequately reported in the

affidavit.‖ Id. Therefore, this factor weighs against Mr. Johnson.



      Regarding the second Susman factor, we must examine whether Mr.

Johnson‘s ―conduct, both in the underlying violation and in the disciplinary

proceeding, suggest that an opportunity to correct is in order.‖        Id.   In the

underlying violation that led to his disbarment, Mr. Johnson engaged in conduct

that was dishonest, fraudulent, and deceitful. He falsely claimed to represent

clients while entering into a bankruptcy settlement on their behalf and forged their

signatures on official documents. See Attorney Grievance Comm’n of Md., supra,

770 A.2d at 134-37. Further, he showed disregard for the disciplinary process
                                         17

during his first petition for reinstatement when he submitted four noncompliant

14 (g) affidavits by ―refus[ing] to clarify the circumstances surrounding his

arbitration client‖ and subsequently refusing to follow steps that the Board laid out

for him to correct this error. See Johnson II, 103 A.3d at 198; id. at 196 (noting

that Mr. Johnson refused the Board‘s specific requests that he explain the nature of

his client relationship or explain what steps he took to obtain the client‘s

information). During his second petition for reinstatement, Mr. Johnson failed to

correct the false statement made in his March 2015 affidavit pertaining to his bar

memberships in the United States District Court for the District of Columbia and

the United States District Court for the Eastern District of Virginia. We conclude

that an opportunity to correct is not in order given Mr. Johnson‘s repeated refusal

to provide requested information. Cf. In re Weekes, supra note 5, 990 A.2d at 474

(noting that the Board in In re Susman weighed this factor in favor of Mr. Susman

because he was ―honest and non-evasive during his disciplinary proceedings‖).



      The third Susman factor is the most critical to our analysis in this case —

whether ―fairness to the respondent suggest[s] that an opportunity to correct is in

order‖ and ―[i]f so, would nunc pro tunc treatment adequately protect the public

interest.‖ Id. at 474. Mr. Johnson has had a total of eight opportunities to file a

compliant affidavit and has failed to do so. He did not comply with the requests
                                        18

from Disciplinary Counsel and the Board to correct his affidavit, but he claims that

his personal circumstances and the resistance he encountered from Disciplinary

Counsel made it difficult for him to comply. He asserts that he never received the

order of disbarment from the United States District Court of the District of

Columbia. He further asserts that he was not aware of the United States District

Court for the Eastern District of Virginia‘s requirement to report his disbarment in

other jurisdictions. Finally, Mr. Johnson argues that whether he correctly reported

the status of each of his bar memberships is not germane to the purpose of 14 (g)

because it is merely a technical requirement of the rule. He questions Disciplinary

Counsel‘s insistence on his filing a new affidavit, which, he argues, would

essentially state what Disciplinary Counsel already knows — that he was not

licensed to practice before the United States District Court for the District of

Columbia and the United States District Court for the Eastern District of Virginia.

He argues, in essence, that their insistence on compliance with this technical

requirement elevates form over substance, see In re Hook, 912 A.2d 554, 555 &

n.9 (D.C. 2006) (describing failure to list bar membership as a technical

deficiency), and, at oral argument, described their actions as a ―pedantic‖

enforcement of the 14 (g)(2) requirement.
                                        19

      However, contrary to Mr. Johnson‘s contentions, the requirement to list

one‘s bar membership in a 14 (g) affidavit following disbarment in this jurisdiction

is not merely ―pedantic.‖ Indeed, it is germane to the purpose of 14 (g) because it

―safeguards against the possibility that an attorney who has been disciplined in one

jurisdiction may escape the notice of another and practice without reciprocal

sanction.‖ In re Weekes, supra note 5, 990 A.2d at 473. While there is no

evidence that Mr. Johnson continued to practice in the United States District Court

for the Eastern District of Virginia or the United States District Court for the

District of Columbia after 2001, he did escape the notice of the Eastern District of

Virginia and claimed membership in that bar without reciprocal sanction from that

federal court from June 2001 until March 2015 when the District of Columbia‘s

Disciplinary Counsel — not Mr. Johnson — finally reported his revoked license.

Even considering the life events that befell Mr. Johnson following his disbarment,

his claimed lack of knowledge of the reporting rule does not excuse his failure to

comply with this requirement.



      A disbarred attorney who is seeking reinstatement to the practice of law — a

profession heavily dependent on self-motivated adherence to ethical rules — has

the obligation to show compliance with the rules governing the District of

Columbia bar and the disciplinary rules in other jurisdictions. Failure to comply
                                          20

with such disciplinary rules in this case led to Mr. Johnson submitting a sworn

affidavit that contained a false statement.



      Additionally, as the Board noted, despite Mr. Johnson‘s assertions that he

was licensed to practice in both the United States District Court for the District of

Columbia and the United States District Court for the Eastern District of Virginia,

once Disciplinary Counsel presented him with evidence to the contrary, he still

failed to take the necessary steps to correct his March 2015 affidavit and to report

his revoked license to the Eastern District of Virginia. Contrary to Mr. Johnson‘s

contentions, his last affidavit cannot be categorized as ―full, though technically

imperfect compliance‖ for the purposes of receiving nunc pro tunc treatment. Cf.

In re Gardner, 650 A.2d at 697–98; In re Susman, supra, 876 A.2d at 638. We

therefore conclude that, in the event Mr. Johnson files a compliant affidavit in the

future, he is not entitled to receive nunc pro tunc treatment dating back to any of

his previously filed 14 (g) affidavits.



        Consequently, Mr. Johnson will be subject to the required five-year period

of disbarment following the date of submission of the compliant affidavit before he

will be eligible for reinstatement pursuant to D.C. Bar R. XI, § 16 (c). To be in full

compliance, Mr. Johnson must submit a new affidavit that addresses all of the
                                         21

requirements in 14 (g)(1)-(3). Specifically, his affidavit must correct the false

statement in his prior affidavit regarding his license and eligibility to practice law

in the United States District Court for the Eastern District of Virginia as of June

18, 2001, and the United States District Court for the District of Columbia as of

August 7, 2002.



                              III.   Conclusion



      Accordingly, it is



      ORDERED that Mr. Johnson‘s March and August 2015 affidavits fail to

comply with D.C. Bar R. XI, § 14 (g).             Mr. Johnson is not eligible for

reinstatement, and his second petition is dismissed.